MEMORANDUM OPINION

                                          No. 04-09-00042-CV

                                IN THE INTEREST OF K.R.W., a Child,
                                            Appellant

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008-CI-06461
                              Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

DISMISSED FOR WANT OF PROSECUTION

           On April 3, 2009, we notified appellant that the trial court clerk had filed a notification of

late clerk’s record, stating that the clerk’s record has not been filed because appellant has failed

to pay or make arrangements to pay the clerk’s fee for preparing the record and appellant is not

entitled to appeal without paying the fee. We, therefore, ORDERED appellant to provide written

proof to this court on or before March 16, 2008, that either (1) the clerk’s fee had been paid or

arrangements had been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without

paying the clerk’s fee. We warned that if appellant failed to respond within the time provided,

this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). As of this
                                                                                 04-09-00042-CV


date, appellant has failed to either comply with or respond to this order. Therefore, we dismiss

the appeal. See TEX. R. APP. P. 42.3(c).



                                               PER CURIAM




                                              -2-